Citation Nr: 0524163	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent from May 30, 2000 to August 11, 2004, for 
traumatic arthritis of the left ankle (left ankle 
disability).

3.  Entitlement to an initial disability rating in excess of 
30 percent from December 1, 2004, for traumatic arthritis of 
the left ankle, status post ankle fusion with ankylosis (left 
ankle disability).

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease, L5-S1 with grade 1 
spondylolisthesis, L5 (low back disability).



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
February 1967, and again from October 1990 to May 1991, and 
was in the Army National Guard reserves for over 20 years, 
retiring in July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi that granted the veteran's 
claims of entitlement to service connection for a left ankle 
disability and a low back disability, each evaluated as 10 
percent disabling, effective from May 30, 2000.  By that same 
rating action, the RO denied service connection for bilateral 
hearing loss.  In July 2002, the veteran filed a notice of 
disagreement that specifically contested the denial of 
service connection for bilateral hearing loss and the 10 
percent ratings assigned for left ankle and low back 
disabilities.  In September 2002, the RO furnished the 
veteran a statement of the case, and the veteran filed his 
substantive appeal (VA Form 9) in December 2002.

By a March 2005 rating decision, the RO granted a temporary 
total (100 percent) rating for the veteran's left ankle 
disability based on a period of convalesance from August 12, 
2004, to November 30, 2004, and increased the rating for this 
disability to 20 disability on the date following termination 
of temporary total rating.  See 38 C.F.R. § 4.30 (2004).  By 
a separate rating decision, dated in June 2005, the RO again 
increased the rating for the veteran's service-connected left 
ankle disability to 30 percent disabling, effective December 
1, 2004.

As the veteran is in receipt of less than the maximum 
schedular rating for each staged period (10 percent from May 
30, 2000, to August 11, 2004; and 30 percent from December 
12, 2004) for the left ankle disability, these issues remain 
in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(regarding consideration of staged ratings following an 
initial grant of service connection).

In April 2005, the veteran testified before the undersigned 
Veteran's Law Judge at the local regional office.  During the 
April 2005 hearing, the veteran noted constant ringing in his 
ears and stated that this began after an incident while on 
active duty for training in the reserves.  However, the Board 
observes that service connection for tinnitus was denied by 
the RO in an unappealed July 2003 rating decision.  Because 
that decision is final, the Board interprets the veteran's 
statements as a request to reopen the claim of service 
connection for tinnitus.  Thus, the issue of whether new and 
material evidence has been presented to reopen a previously 
denied claim of service connection for tinnitus is referred 
to the RO for appropriate action.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from May 30, 2000 to August 11, 2004, the 
veteran's left ankle disability was manifested by marked 
limitation of motion and pain.

2.  Since December 1, 2004, the veteran's left ankle 
disability has been manifested by ankylosis and range of 
motion findings of 4 degrees dorsiflexion, 10 degrees plantar 
flexion, 6 degrees inversion, and 0 degrees eversion; 
however, the veteran's condition was not manifested by 
plantar flexion of more than 40 degrees, or dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.

3.  The veteran's low back disability is manifested by pain 
and moderate limitation of motion; however; even when pain is 
considered, the veteran's low back condition is not shown to 
result in functional loss consistent with or comparable to 
severe limitation of motion of the lumbar spine, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation of 20 percent, from May 30, 2000 to August 11, 
2004, for traumatic arthritis of the left ankle have been 
met.  38 U.S.C.A. § 1155, 7104 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a; Diagnostic Code 5271 
(2004).

2.  The criteria for an initial disability rating in excess 
of 30 percent, from December 1, 2004, for traumatic arthritis 
of the left ankle, status post ankle fusion with ankylosis, 
are not met. 38 U.S.C.A. §§ 1155, 7104 (West. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a; Diagnostic Codes 
5270, 5271 (2004).

3.  The criteria for the assignment of an initial disability 
evaluation of 20 percent for the veteran's low back 
disability have been met.  38 U.S.C.A. § 1155, 5107, (West 
2002); 38 C.F.R. § 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Code 
5293 (2003), Diagnostic Codes 5237, 5243 (effective September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in July 2001 
and December 2003, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  Specifically, the appellant was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence that shows an injury or 
disease in military service, a current disability, and 
evidence of a relationship between the current disability and 
a disease or injury in service.  The appellant was informed 
that this evidence could consist of medical records or 
medical opinions.  The veteran was also informed that he 
should send information describing additional evidence or the 
evidence itself to VA. 

Here, the Board notes that, while the veteran was provided 
notice in connection with his original claims of service 
connection, the veteran was not provided a letter notifying 
him of the requirements of the VCAA in connection with his 
claims for increased rating once the conditions were service-
connected.  In this regard, the Board notes that, because 
service connection has since been established for the 
veteran's claims, 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the veteran's claim of entitlement to a higher 
initial evaluation for his conditions.  VAOPGCPREC 8-2003 
(2003). 

By way of November 2001, and March and June 2005 rating 
decisions; a November 2002 Statement of the Case; and May 
2003, June 2004, and February and June 2005 Supplemental 
Statements of the Case, the RO advised the veteran of the 
basic law and regulations governing his claims, and the basis 
for the decisions regarding his claims.  These documents, as 
well as the RO's July 2001 and December 2003 letters, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service records, 
private and VA post-service medical treatment records and 
examination reports, a lay statement submitted on the 
veteran's behalf, testimony of the veteran before the RO and 
before the Board, and statements submitted by the veteran in 
support of his claim.  In this regard, the Board notes that 
the veteran has been afforded several VA examinations in 
connection with his claims.  The RO also attempted to obtain 
records related to the veteran's receipt of Social Security 
Administration disability benefits.  In November 2002, the 
Social Security Administration advised that the location of 
the veteran's file with all medical evidence was unknown and 
not obtainable.  See 38 C.F.R. § 3.159(c)(2).  In addition, 
the veteran, in a January 2005 Report of Contact, also stated 
that he had no additional evidence to submit.  Here, the 
Board finds that VA undertook reasonable development with 
respect to the veteran's claim and further development is not 
warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Entitlement to an initial disability rating in excess of 
10 percent, from May 30, 2000, to August 11, 2004, for 
traumatic arthritis of the left ankle.

With respect to the veteran's left ankle disability, this 
condition is currently rated as 10 percent disabling under 
Diagnostic Code 5271 for the period from May 30, 2000 to 
August 11, 2004.  Under Diagnostic Code 5271, limitation of 
motion of the ankle is evaluated as 10 percent disabling if 
the limitation is considered moderate.  A maximum 20 percent 
evaluation is warranted where there is marked limitation.  

The medical evidence for this period consists of, among other 
things, two VA examinations dated in August 2001 and January 
2003.  The August 2001 examination revealed that the 
veteran's left ankle disability was characterized by limited 
and painful motion in his left ankle.  The veteran complained 
of constant pain in the left ankle and that this condition 
caused him to limp.  The veteran stated that the ankle would 
swell every afternoon and was tender if bumped or moved.  The 
veteran noted pain if he attempted to dorsiflex his ankle and 
for that reason he stated that he walks with the left lower 
extremity extremely externally rotated.  Upon examination, 
the examiner noted that the veteran did indeed ambulate with 
the left leg externally rotated and the left ankle in 10-15 
degrees of plantar flexion.  The left ankle was noted to be 
moderately swollen with a small effusion present, and range 
of motion testing revealed passive dorsiflexion of 10 degrees 
and plantar flexion of 30 degrees.  Actively the veteran 
could dorsiflex to neutral but no further, and had about 25 
degrees of active plantar flexion with pain at the extremes 
of motion.  He also had 20 degrees inversion and 10 degrees 
of eversion in the subtalar joint.  The examiner did not test 
the veteran's squat or heel/toe walk because of the veteran's 
ankle condition.  X-rays of the left ankle revealed extensive 
degenerative changes with spur and joint space narrowing with 
cystic sclerotic changes, especially the talotibial joint.  
The veteran was diagnosed with severe osteoarthritis, left 
ankle.

Upon examination in January 2003, the veteran complained of 
constant pain in the left ankle.  He noted that his ankle 
condition limited his ability to do any extended walking or 
standing secondary to pain and swelling in the ankle.  Upon 
examination, the veteran was noted to have gross swelling of 
the ankle with tenderness to palpation over both the medial 
and lateral joint spaces.  The examiner noted that it was 
difficult to assess the ankle's stability because of pain 
with manipulation.  Range of motion was found to be 0 degrees 
dorsiflexion, 20 degrees plantar flexion, pronation of 10 
degrees and supranation of 5 degrees of the forefoot.  The 
veteran was diagnosed with traumatic arthritis of the left 
ankle.  

The Board also notes that the record contains numerous other 
treatment records in connection with the veteran's left ankle 
disability.  In this regard, the Board takes specific note of 
a December 2002 evaluation by the veteran's private 
physician.  In this report, the veteran's physician noted 
that, upon examination the veteran had virtually no motion of 
the ankle joint and that he had some tender creptitation both 
medially and laterally.  X-rays showed severe destructive 
arthritis of the entire ankle joint with some subtalar 
component as well.  The physician concluded that the 
veteran's ankle was permanently and markedly destroyed by 
post traumatic arthritis, and even with consideration of 
ankle fusion and/or total ankle, he would have complete loss 
of function.   

Based on the foregoing, the Board finds that the veteran's 
condition from May 30, 2000 to August 11, 2004 more nearly 
approximates a maximum schedular evaluation of 20 percent 
under Diagnostic Code 5271.  In this regard, the Board notes 
that the veteran was found in January 2003 to have range of 
motion in the left ankle of 0 degrees dorsiflexion, 20 
degrees plantar flexion, pronation of 10 degrees and 
supranation of 5 degrees of the forefoot.  His August 2001 
evaluation also showed marked limitation of motion, and the 
December 2002 evaluation of his private physician found 
virtually no motion of the ankle joint and opined that the 
veteran's left ankle was permanently and markedly destroyed 
by post traumatic arthritis and, even with consideration of 
ankle fusion and/or total ankle, he would have complete loss 
of function.  This evidence indicates marked limitation of 
motion for purposes of Diagnostic Code 5271, and therefore an 
increase to 20 percent disabling from May 30, 2000 to August 
11, 2004 is warranted.  

Because a 20 percent evaluation is the maximum evaluation 
available under Diagnostic Code 5271, a rating in excess of 
20 percent for this period is not available.  In addition, 
because the maximum rating has been awarded for limitation of 
motion under Diagnostic Code 5271, no additional higher 
evaluation is warranted due to pain, as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 (1997).

B.	Entitlement to an initial disability rating in excess of 
30 percent, 
from December 1, 2004, for traumatic arthritis of the left 
ankle, 
status post ankle fusion with ankylosis.

The Board next considers whether the veteran's left ankle 
disability, for the period beginning December 1, 2004, should 
be afforded a higher evaluation.  For this period, the 
veteran's left ankle disability is currently rated as 30 
percent disabling.  As noted previously, under Diagnostic 
Code 5271, limitation of motion of the ankle is evaluated as 
10 percent disabling if the limitation is considered 
moderate.  A maximum 20 percent evaluation is warranted where 
the limitation is considered marked.  

The veteran's left ankle disability, however, may also be 
rated under Diagnostic Code 5270.  Under this code, ankylosis 
of the ankle will be evaluated as 20 percent disabling if 
plantar flexion is less than 30 degrees.  A 30 percent 
evaluation is warranted if plantar flexion is between 30 
degrees and 40 degrees, or if dorsiflexion is between 0 
degrees and 10 degrees.  And a maximum 40 percent rating is 
warranted if plantar flexion is more than 40 degrees, or if 
dorsiflexion is at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.

In this case, the record indicates that the veteran underwent 
a left ankle fusion in August 2004.  After the RO learned of 
this surgery, the veteran was scheduled for a VA examination 
in connection with his claim.  The examination took place in 
March 2005 and the veteran was diagnosed as status post MIF 
of tibiotalar joint space and ankylosis of the left ankle 
mortise.  The veteran was also diagnosed with traumatic 
arthritis of the left ankle.  Upon examination, the examiner 
found no movement of the left ankle joint.  Dorsiflexion was 
noted to be 4 degrees, plantar flexion was 10 degrees, 
inversion was 6 degrees, and eversion was 0 degrees.  Pain 
was noted on all extreme ranges of the examination.

Based on the foregoing, an evaluation in excess of 30 percent 
disabling for the veteran's left ankle disability is not 
warranted.  Because a 20 percent evaluation is the maximum 
rating available under Diagnostic Code 5271, the Board 
instead looks to Diagnostic Code 5270 to see whether the 
veteran's condition warrants a higher evaluation under that 
code for ankylosis of the ankle.  Under Diagnostic Code 5270, 
if the veteran's condition is manifested by plantar flexion 
between 30 and 40 degrees, or dorsiflexion between 0 and 10 
degrees, a 30 percent evaluation is warranted.  If the 
veteran's condition is manifested by plantar flexion of more 
than 40 degrees, or if dorsiflexion is at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity, and evaluation of 40 percent is warranted.  

In this case, the veteran is status post fusion of the left 
ankle and he has been diagnosed with ankylosis of the ankle.  
Upon examination in March 2005, dorsiflexion of the veteran's 
left ankle was noted to be 4 degrees, plantar flexion was 10 
degrees, inversion was 6 degrees, and eversion was 0 degrees.  
This meets the criteria for an evaluation of 30 percent 
disabling under Diagnostic Code 5270 in that the examination 
revealed dorsiflexion between 0 degrees and 10 degrees.  The 
examination findings did not show, however, plantar flexion 
of more than 40 degrees, or dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  An evaluation in excess of 30 percent is 
therefore not warranted.  

In this regard, the Board notes that the veteran's claims 
file was not reviewed by the March 2005 VA examiner in 
connection with his March 2005 examination and report.  In 
this regard, the Board notes that the Court of Appeals for 
Veteran's Claims (Court), in Mariano v. Principi, 17Vet. 
App. 305, 311-12 (2003), held that range of motion 
measurements involve scientific tests and are not conclusions 
drawn by a VA examiner that would be affected by review of 
the claims file.  As a result, the Court concluded that the 
failure to review the veteran's claims file did not undermine 
the objective range of motion findings recorded by the VA 
examiner in that case; these findings were considered valid 
despite flaws in the record.  Id.  The Board finds, 
therefore, that the failure to review the veteran's claims 
file in this case is harmless.  The veteran has not been 
prejudiced by a decision based on the current record. 

C.	Entitlement to an initial disability rating in excess of 
10 percent for
degenerative disc disease, L5-S1 with grade 1 
spondylolisthesis, L5.

Finally, the veteran contends that he is entitled to an 
initial disability rating in excess of 10 percent for 
degenerative disc disease, L5-S1 with grade 1 
spondylolisthesis, L5 (low back disability).

Here, the Board notes that the regulations governing the 
veteran's low back claim have changed since the time he filed 
his claim for service connection.  In this case, where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's low back disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5237, 
effective after September 26, 2003.  In this case, however, 
the veteran's low back disability could also be evaluated 
under Diagnostic Codes 5292 and 5295, effective prior to 
September 26, 2003, Diagnostic Code 5293 effective prior to 
and after September 23 2002, and under Diagnostic Codes 5235 
to 5243 under a revised general rating formula for diseases 
and injuries of the spine, effective after September 26, 
2003.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

Diagnostic Code 5292, in effect until September 26, 2003, 
provides a 10 percent rating for low back disability 
manifested by slight limitation of motion, and a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 10 percent evaluation is warranted for intervertebral 
disc syndrome where the disability is mild; a 20 percent 
evaluation is warranted where the disability is moderate with 
recurring attacks; a 40 percent evaluation is warranted where 
the disability is severe with recurring attacks and 
intermittent relief; and a 60 percent evaluation is warranted 
where the disability is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back disability more nearly approximates a 
schedular evaluation of 20 percent. 

In this case, the veteran was afforded two VA examinations in 
August 2001 and January 2003.  The August 2001 examination 
revealed pain with intermittent numbness in the right calf 
and on the lateral aspect of the right foot.  Range of motion 
testing revealed flexion of 50 degrees, extension of 25 
degrees, right lateral bending of 20 degrees, and left 
lateral bending of 25 degrees.  The veteran was noted to have 
some pain with right lateral bends, but no tenderness over 
right spinous process.  Straight leg raises were limited to 
80 degrees bilaterally due to hamstring tightness.  
Neurologic testing revealed that deep tendon reflexes were 
active and equal in his knees, right ankle reflex was absent 
and left ankle reflex was active.  No squat or heel/toe walk 
was performed due to the veteran's left ankle condition.  X-
rays revealed marked narrowing of the L5-S1 disc with grade 1 
spondylolisthesis, and sclerosis of the posterior elements of 
L4, L5, and S1 with narrowing of the facet joints.  The 
veteran was diagnosed with severe degenerative disc disease, 
L5-S1, osteoarthritis, lumbar facets, and grade 1 
spondylolisthesis, secondary to above.  

The January 2003 VA examination also revealed complaints of 
pain with numbness radiating down the lateral aspect of the 
right leg and into the lateral aspect of the right foot.  The 
veteran stated that extended standing or sitting produced 
pain and discomfort.  Upon examination, the veteran's back 
was noted to have some straightening of the normal odontic 
curve with some tightness to the paralumbar muscle.  Straight 
leg raise was negative and reflexes were 2+ bilaterally.  The 
veteran could stand on toes, heels and could squat, with some 
pain noted in doing these procedures.  Range of motion 
testing revealed 15 degrees of extension and 45 degrees of 
flexion, lateral flexion of 15 degrees bilaterally, and 
rotation of 15 degrees bilaterally.  When asked how may 
incapacitating episodes he had over the past year, the 
veteran responded that he had stayed in bed for a portion of 
the day 5 or 6 times over the past year for back pain.  The 
examiner also noted that the veteran's condition would 
manifest additional limitation of motion during acute 
exacerbation, along with increased fatigability and decreased 
endurance.  

Based on the foregoing, the veteran's condition warrants an 
evaluation of 20 percent under former Diagnostic Code 5292 
and revised Diagnostic Code 5237, effective September 26, 
2003.

Under the former Diagnostic Code 5292, an evaluation of 20 
percent requires moderate limitation of motion.  Here, the 
veteran was found to have limitation of motion of 15 degrees 
of extension and 45 degrees of flexion, lateral flexion of 15 
degrees bilaterally, and rotation of 15 degrees bilaterally 
in the January 2003 VA examination.  The August VA 
examination revealed range of motion of 50 degrees flexion, 
25 degrees extension, right lateral bending of 20 degrees, 
and left lateral bending of 25 degrees.  These findings are 
consistent with a finding of moderate limitation of motion.  
As they do not reflect a severe limitation, however, a higher 
evaluation under this code is not warranted.

Under the former Diagnostic Code 5295, an evaluation of 20 
percent disabling is warranted when the disability is 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.  
An evaluation in excess of 20 percent is warranted when the 
disability is productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

In this case, the veteran's condition does not meet the 
criteria set forth above.  While his condition is productive 
of some pain, there is no evidence of muscle spasm of extreme 
forward bending or severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  In 
addition, the veteran's range of motion was noted to be 
essentially moderate.  The veteran was also noted to have no 
incoordination in motion and only some complaint of pain when 
heel/toe and squat testing was accomplished.  An evaluation 
in excess of 20 percent under this code is therefore not 
warranted.

Under the former Diagnostic Code 5293, an evaluation in 
excess of 20 percent is warranted for intervertebral disc 
syndrome where the disability is severe with recurring 
attacks and intermittent relief, or where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  Here, the characteristics noted in the VA 
examination, show that the veteran's condition is moderate 
with mildly increased pain upon increased activity or with 
motion.  The veteran was also noted to have essentially 
moderate range of motion with only some pain on movement.  In 
addition, the veteran's neurological examinations found that 
straight leg raises and deep tendon reflexes were negative 
and that the veteran could stand on his heel and toes.  These 
finding essentially rule out any associated objective 
neurologic abnormalities, despite the veteran's complaints of 
pain and numbness radiating down his right lower extremity.  
And the Board notes that no separate neurologic conditions 
were diagnosed by either the August 2001 or the January 2003 
VA examiner.  Finally, there is no medical finding indicating 
that the veteran's disability is severe with recurring 
attacks and intermittent relief, or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  A 
higher evaluation under Diagnostic Code 5293 is therefore not 
warranted.  

Under the revised Diagnostic Codes 5237, the Board finds that 
a 20 percent evaluation is warranted under this code for 
lumbosacral strain.  Under the revised Diagnostic Code 5237, 
a 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

In this case, the veteran's range of motion studies noted 45 
and 50 degrees flexion, and combined range of motion of 120 
degrees.  This warrants a rating of 20 percent disabling 
under revised Diagnostic Code 5237, but no more, since the 
veteran does not have forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.

A higher evaluation under the revised Diagnostic Code 5243, 
however, is not warranted.  Under this code, the evaluation 
of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Here, the veteran was noted to have stayed in bed for a 
portion of the day 5 or 6 times over the past year for back 
pain.  There is no medical evidence, however, of any 
incapacitating episodes meeting the above requirements.  
Under revised Diagnostic Code 5243, therefore, an increase in 
excess of 20 percent disabling is not warranted.

In this regard, the Board notes that under Diagnostic Code 
5243, separate evaluations of neurologic manifestations are 
warranted to the extent that these are manifestations of his 
low back pathology.  Here, the veteran stated that he 
experienced pain radiating down his right leg and into his 
right foot.  The veteran's neurological examinations, 
however, found that straight leg raises and deep tendon 
reflexes were negative and that the veteran could stand on 
his heel and toes.  These finding essentially rule out any 
associated objective neurologic abnormalities.  And the Board 
notes that no separate neurologic conditions were diagnosed 
by either VA examiner.  Thus, the Board determines that the 
evidence of record does not support a finding that the 
veteran has developed a separate neurologic abnormality in 
connection with his low back disability.  Accordingly, a 
separate 10 percent disability rating for neurologic 
manifestations is not warranted.  

Finally, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45), in order to determine whether a higher 
evaluation may be warranted for his low back disability.  
While recognizing that the veteran has pain on movement, as 
described above, the record reflects no objective evidence of 
actual impairment of his back upon clinical examination, as 
caused by such pain.  And, while the veteran was found to 
have some weakness and fatigability in connection with his 
condition during acute exacerbation, the Board finds that 
these factors have been considered during the evaluation of 
his condition.  In addition, there is no evidence in the 
record that the veteran suffers incoordination or functional 
loss during flare-ups that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that a compensable 
evaluation in consideration of DeLuca and applicable VA code 
provisions has already been considered and additional 
consideration is not warranted.  See also 38 C.F.R. § 4.7.  
Thus, the evidence of record warrants an evaluation for the 
veteran's low back disability of 20 percent disabling, but 
presents no basis upon which to grant an evaluation for the 
veteran's low back disability in excess of 20 percent under 
the applicable diagnostic codes.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45.  

In light of the foregoing, the Board concludes that 
entitlement to an initial 20 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 20 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.

D.	Extra-schedular evaluation.

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's disabilities, so as to 
warrant referral to the RO for consideration of an assignment 
of higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
veteran's disabilities under consideration have resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the veteran's disabilities have 
necessitated frequent periods of hospitalization, or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

1.  Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for arthritis, 
traumatic, left ankle, from May 30, 2000 to August 11, 2004, 
is granted.

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for arthritis, traumatic, left ankle, 
status post ankle fusion with ankylosis, from December 1, 
2004, is denied.  

3.  Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for degenerative disc 
disease, L5-S1 with grade 1 spondylolisthesis, L5, is 
granted.


REMAND

Also before the Board is the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  For the 
reasons set forth below, these claims must be remanded for 
further development and adjudication.

Here, the medical evidence establishes that the veteran has 
current bilateral hearing loss for VA disability purposes.  
The record, however, is unclear regarding whether the 
veteran's current hearing loss is linked to a period of 
active duty service.  Here, the veteran testified before the 
Board that he and three other soldiers were struck by 
lightening during a two-week annual training in 1970.  The 
veteran testified that he has had hearing loss since that 
time.  While there are no medical records in the file related 
to this incident, the veteran did submit an October 2000 
statement from a fellow soldier who was there at the time and 
who describes the incident.  In addition, the record 
indicates that the veteran was exposed to artillery fire on 
active duty and active duty for training.  During a VA audio 
examination in August 2001, the veteran reported hearing loss 
in the left ear since firing artillery guns in the service; 
onset around 1970.  The VA examiner, however, failed to 
expressly address the question of onset in service.  

Because the record lacks medical evidence addressing a link 
between the veteran's current hearing disabilities with his 
active duty or active duty for training, this case must be 
remanded for further development, to include affording the 
veteran a pertinent VA examination.  In this regard, the 
examiner should specifically offer an opinion as to the 
likelihood that the veteran's current hearing disabilities 
were caused by or had their onset during a period of active 
service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  Here, the Board 
observes that the veteran is competent to report that he has 
experienced a continuity of symptomatology.  See Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not previously 
identified, that have treated him since 
service for hearing loss.  The aid of the 
veteran in securing any such records 
should they exist, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  The veteran should be afforded a VA 
examination to determine the etiology the 
veteran's current hearing loss.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  In this regard, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's disabilities were 
caused by or had their onset during 
active duty or active duty for training.  
In so doing, the examiner should 
specifically comment on the veteran's in-
service lightening strike, as described 
in the October 2000 lay statement and the 
veteran's testimony before the Board in 
April 2005, and noise exposure on active 
duty, along with the lack of adequate ear 
protection during this period, and the 
relative lack of similar occupational and 
recreational noise exposure after 
service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the foregoing, 
the RO should again review this claim.  
The RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.  If a determination 
remains adverse to the veteran, the 
veteran and his representative, if any, 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


